               Case 3:20-cv-03426-JD Document 26 Filed 07/07/20 Page 1 of 3




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                 Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                               PLAINTIFF’S APPLICATION
            Plaintiff,                                           FOR ENTRY OF DEFAULT
11                                                               AGAINST OMAR QAZI AND
                      v.                                         SMICK ENTERPRISES, INC.
12
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                      Judge: Hon. James Donato
        ELON MUSK, and TESLA, INC.,                              Complaint Filed: May 20, 2020
14
            Defendants.
15
16
17   To the Clerk of the United States District Court for the Northern District of California:

18          Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff Aaron

19   Greenspan (hereinafter “Plaintiff”) requests that the Clerk enter the default of the following

20   Defendants for failure to plead or otherwise defend against this action in a timely manner:

21          Name of Defendant: Omar Qazi

22          As evidenced by the proof of service on file with this Court, the above-named Defendant

23   was served pursuant to Rule 4(e)(2)(A) of the Federal Rules of Civil Procedure on June 7, 2020.

24   ECF No. 11. Pursuant to Rule 6(a)(1)(C), as June 28, 2020 fell on a Sunday, the applicable time

25   limit for the above-named Defendant to appear or otherwise respond to this action expired on

26   June 29, 2020.

27          Name of Defendant: Smick Enterprises, Inc.

28

     PLAINTIFF’S APPLICATION FOR ENTRY OF             1                                 3:20-cv-03426-JD
     DEFAULT AGAINST OMAR QAZI AND SMICK
     ENTERPRISES, INC.
               Case 3:20-cv-03426-JD Document 26 Filed 07/07/20 Page 2 of 3




 1          As evidenced by the proof of service on file with this Court, the above-named Defendant
 2   was served pursuant to Rule 4(h)(1)(B) of the Federal Rules of Civil Procedure on June 7, 2020.
 3   ECF No. 11. Pursuant to Rule 6(a)(1)(C), as June 28, 2020 fell on a Sunday, the applicable time
 4   limit for the above-named Defendant to appear or otherwise respond to this action expired on
 5   June 29, 2020.
 6          The above-named Defendants have failed to plead or otherwise respond to the Complaint.
 7   This request is based on Plaintiff’s attached Declaration.
 8
 9   Dated: July 7, 2020
10
11
                                           Aaron Greenspan
12                                         956 Carolina Street
13                                         San Francisco, CA 94107-3337
                                           Phone: +1 415 670 9350
14                                         Fax: +1 415 373 3959
                                           E-Mail: aaron.greenspan@plainsite.org
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S APPLICATION FOR ENTRY OF            2                               3:20-cv-03426-JD
     DEFAULT AGAINST OMAR QAZI AND SMICK
     ENTERPRISES, INC.
          Case 3:20-cv-03426-JD Document 26 Filed 07/07/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on July 7, 2020, he caused this PLAINTIFF’S

APPLICATION FOR ENTRY OF DEFAULT AGAINST OMAR QAZI AND SMICK

ENTERPRISES, INC. to be served via First Class Mail by depositing this document, postage

pre-paid, in a mailbox addressed to:

       Omar Qazi
       2625 Hyde Street
       San Francisco, CA 94109
       Defendant and Officer of Defendant Smick Enterprises, Inc.

All other parties are registered for the CM/ECF system and have been served electronically.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on July 7, 2020.




Dated: July 7, 2020
                                                    Aaron Greenspan
